NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               JAN 04 2017

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ARIANN J-HANNA,                                  No.   14-15057

              Plaintiff-Appellant,               D.C. No. 4:10-cv-00504-CKJ

 v.
                                                 MEMORANDUM*
ENTERPRISE RENT-A-CAR
COMPANY OF SAN FRANCISCO, LLC,

              Defendant-Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Ariann J-Hanna appeals pro se from the district court’s summary judgment

in her diversity action alleging state law claims in connection with her purchase of

a vehicle. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 629 (9th Cir.

1987). We affirm.

      The district court properly granted summary judgment on J-Hanna’s Arizona

Consumer Fraud Act and common law fraudulent concealment claims because J-

Hanna failed to raise a genuine dispute of material fact as to whether Enterprise

was a party to the sale of a vehicle to J-Hanna and whether it had knowledge of

any alleged defect. See Sullivan v. Pulte Home Corp., 290 P.3d 446, 454-55 (Ariz.

Ct. App. 2012) (subsequent purchasers do not have a cause of action under

Arizona’s Consumer Fraud Act against the seller in the original sales transaction;

to establish a common law fraudulent concealment claim, a plaintiff must show the

defendant was a party to a transaction with the plaintiff), vacated in part on other

grounds by, 306 P.3d 1 (Ariz. 2013).

      The district court did not abuse its discretion by denying J-Hanna’s motions

to submit evidence because J-Hanna failed to demonstrate good cause for seeking

to submit evidence several months after the discovery deadline had passed, and J-

Hanna did not seek an extension of time to complete discovery. See Jones v.

Blanas, 393 F.3d 918, 926 (9th Cir. 2004) (setting forth standard of review);

Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-09 (9th Cir. 1992)

(party seeking modification of a scheduling order must demonstrate good cause,


                                          2                                     14-15057
the focus of which is the diligence of the moving party).

      We reject as without merit J-Hanna’s contention regarding the district

court’s grant of her motion to compel.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      J-Hanna’s motion to submit physical exhibits, dated May 12, 2014, is

denied.

      AFFIRMED.




                                          3                                       14-15057